EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into effective as of the
“Effective Time” as defined in that certain Agreement and Plan of Merger by and
among Patient Infosystems, Inc., PATY Acquisition Corp. and CCS Consolidated,
Inc. (the “Merger Agreement”), by and between Patient Infosystems, Inc., a
Delaware corporation (the “Company”), and Chris Paterson (“Employee”).

 

Conditioned on the successful consummation of the Plan of Merger pursuant to the
Merger Agreement and in consideration of the mutual covenants and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.          Employment. The Company hereby employs Employee in the capacity of
President and Chief Executive Officer, reporting to the Company’s Board of
Directors (the “Board”). Employee accepts such employment and agrees to
diligently, conscientiously and exclusively perform such services as are
customary to such office and as shall from time to time be assigned to him by
the Board. Employee’s employment will be on a full-time business basis requiring
the devotion of substantially all of his productive business time for the
efficient and successful operation of the business of the Company.

 

2.          Conditional Agreement; Term. Should Plan of Merger not be
consummated and the Effective Time not occur, this Agreement shall not become
effective. Should this Agreement become effective, the employment hereunder
shall be for a one year period commencing at the Effective Time, unless earlier
terminated as provided in Section 4 (the “Initial Term”). This Agreement shall
be automatically renewed for successive one-year periods upon the expiration of
the Initial Term unless earlier terminated as provided in Section 4. The parties
expressly agree that designation of a term and renewal provisions in this
Agreement does not in any way limit the right of the parties to terminate this
Agreement at any time as hereinafter provided. Reference herein to the term of
this Agreement shall refer both to the Initial Term and any successive term as
the context requires.

 

3.

Compensation and Benefits

 

3.1       Salary. For the performance of Employee’s duties hereunder, the
Company shall pay Employee a salary at the annualized rate of $250,000 (the
“Base Compensation”).

 

3.2

Bonuses.

 

(a) Beginning in calendar year 2006, and thereafter while this Agreement is in
effect, the Employee shall be eligible to receive a discretionary calendar year
annual bonus in an amount of up to fifty percent (50%) of Base Compensation. The
award of the bonus shall be subject to the satisfaction of mutually agreed upon
performance goals. These performance goals will be established within the first
sixty (60) days of the calendar year. If the Company and the Employee are unable
to agree on mutually acceptable performance goals, then the Company shall not be
responsible for the payment of any bonus. The Company, in its sole discretion,
shall determine the extent to which the performance goals upon which the annual
bonus is based have been achieved. Employee must remain an active employee
through the end of the applicable bonus year and will not earn any bonus if
employment terminates for any reason before the end of the bonus year. No
prorated bonus can be earned.

 

(b) The Employee will be eligible during the term of this Agreement for such
other bonus payments as may be awarded to the Employee by the Board.

 

 



 

 

3.3       Payment and Withholding. All payments required to be made by the
Company to the Employee shall be made in accordance with the Company’s normal
payroll practices and shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

3.4       Personnel Policies and Benefits. Unless otherwise specified herein,
the Employee’s employment is subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion. The Employee will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during his employment. For this
purpose, Employee will be considered “similarly situated” to the executive level
officers of the Company. All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
the plan. The Company reserves the right to change, alter, or terminate any
benefit plan in its sole discretion. While this Agreement is in effect the
Company agrees to maintain at its expense a group life insurance program in
which the Employee is eligible to apply for coverage and name the beneficiary or
beneficiaries and a group long term disability insurance program in which the
Employee is eligible to apply for coverage.

3.5        Stock Options. From time to time the Company may grant to Employee
options under the Company’s then current Stock Option Plan to purchase shares of
the Company’s common stock at a stated exercise price per share. Any options
granted will vest and be exercisable in accordance with a Stock Option Agreement
to be executed pursuant to the Company’s Stock Option Plan. Employee will
participate in any stock grant program established by the Company on the same
basis as similarly situated employees.

3.6       Reimbursement of Expenses. Employee shall be eligible to be reimbursed
for all reasonable business expenses, including but not limited to expenses for
travel, meals, and entertainment incurred by Employee in connection with and
reasonably related to the furtherance of the Company’s business in accordance
with the Company’s policy. Employee shall submit expense reports and receipts
documenting the expenses incurred in accordance with Company policy.

 

4.

Termination

 

4.1       Termination Events. The employment of the Employee and the Term of
this Agreement will terminate upon the occurrence of any of the following events
(“the Termination Event”):

 

(a)

The Employee’s Death;

 

(b)       The Employee’s “Disability”, defined, subject to applicable state and
federal law, as termination by the Company because the Employee is unable to
perform the essential functions of Employee’s position (with or without
reasonable accommodation as such term is defined in the Americans with
Disabilities Act) for six months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law.          

 

(c)        Employee is discharged by the Company for “Cause”. As used in this
Agreement, the term “Cause” shall mean a determination by the Company that:

 

(i)     Employee has engaged in theft, dishonesty, or falsification of any
Company documents or records or in conduct constituting a felony or a
misdemeanor involving dishonesty or moral turpitude; or

 

 

2

 



 

 

(ii)       Employee has failed substantially to perform his duties with the
Company (other than any such failure resulting from the Employee’s absence due
to approved or legally protected leave) after written demand of no less than ten
(10) days for substantial performance is requested by the Company, which demand
specifically identifies the manner in which it is claimed Employee has not
substantially performed his duties, or

 

(iii)      Employee is engaged, or has engaged, in conduct which has, or would
reasonably be expected to have, a direct and material adverse effect on the
Company; or

 

(iv)     Employee has materially breached this Agreement, any other agreement
between the Employee and the Company, or Employee’s duty of loyalty to the
Company which breach remains uncured by for a period of thirty (30) days
following receipt of written notice thereof to the Employee from the Company.

 

In the event a failure or breach under (ii) or (iv) above is based on completed
actions that cannot be undone, and therefore not, in the opinion of the Company,
capable of cure, Employee may be terminated immediately provided it pays the
Employee for the cure period. No termination shall be effected for Cause unless
Employee has been provided with a written notice that states with reasonable
specificity the acts or omissions which form the basis of the Company’s
decision.

(d)       Employee is terminated by the Company “without Cause”, which the
Company may do upon its election, regardless of whether it also has the option
to terminate for Cause, upon written notice, which notice shall specify the date
of such termination.

 

(e)         Employee terminates his employment due to “Good Reason”, which shall
mean that any of the following has occurred (i) a material default by the
Company in the performance of any of its obligations hereunder, which default
remains uncured by the Company for a period of thirty (30) days following
receipt of written notice thereof to the Company from Employee; (ii) without the
Employee’s consent, a requirement imposed by the Company that the employee
relocate his office to a location more than fifty (50) miles from his current
office location; (iii) without the Employee’s consent, a reduction in salary
imposed by the Company; or (iv) without the Employee’s consent, a material
diminution in the Employee’s title or duties; provided however, that any actions
taken by the Company to accommodate a disability of the Employee or pursuant to
the Family and Medical Leave Act shall not be a Good Reason for purposes of this
Agreement. The Employee may elect to terminate for Good Reason within thirty
(30) days of the Employee’s becoming aware of the existence of Good Reason, so
long as the Company has not previously notified the Employee of its decision to
terminate his employment.

(f)         Employee terminates his employment without Good Reason, which
Employee may do at any time with at least 30 days advance notice.

 

(g)       If at any time during the course of this Agreement the parties by
mutual consent decide to terminate this Agreement, they shall do so by separate
agreement setting forth the terms and condition of such termination.

4.2

Effects of Termination

 

(a)        Upon termination of Employee’s employment hereunder for any reason,
the Company will pay Employee all amounts owed to Employee through the date of
Termination. Any amounts earned by Employee as of the date of Termination but
due to be paid Employee at a future date shall be paid when otherwise due, in
accordance with applicable law. Upon termination, the entitlement of the
Employee or his Estate to benefits, or to continuation or conversion rights,
under any Company

 

3

 



 

sponsored benefit plan shall be determined in accordance with applicable law and
the provisions of such plan.

(b)       Upon termination of Employee’s employment under Sections 4.1 (d) or
(e), if the Employee executes, and does not revoke, a Separation Agreement and
Release in a form acceptable to the Company, the Company shall pay Employee, on
the Company’s regular payroll dates, commencing on the first such date that
occurs at least eight days following the Employee’s execution of the Separation
Agreement and Release, amounts equal to the then applicable Base Compensation,
excluding bonus, for a period of twelve (12) months, pay Employee a portion of
any annual bonus he would have earned had he remained employed, prorated based
on the number of months he was employed during the calendar year for which the
bonus is calculated, and paid on the date it would have been paid had he
remained employed, and if the Employee timely elects and remains eligible for
continued coverage under COBRA, the Company will pay that portion of the COBRA
premiums it was paying prior to the date of Termination for the period the
Employee is receiving severance under this Agreement or until the Employee is
eligible for health care coverage under another Employer’s plan, whichever
period is shorter.

 

(c)        Following a Termination Event, both the Employee and the Company
agree not to make to any person, including but not limited to customers of the
Company, any statement that disparages the other or which reflects negatively
upon the other in any manner likely to be harmful to them or their business,
business reputation or personal reputation, including but not limited to
statements regarding the Company’s financial condition, its officers, directors,
shareholders, employees and affiliates; provided that both the Employee and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process. The Company’s obligations under this
section are limited to the Company’s officers and directors and Company
representatives with knowledge of this provision.

 

(d)       Following a Termination Event, Employee shall fully cooperate with the
Company in all matters relating to the winding up of Employee’s pending work
including, but not limited to, any litigation in which the Company is involved,
and the orderly transfer of any such pending work to such other Employees as may
be designated by the Company.

5.

General Provisions

 

5.1       Assignment. Neither party may assign or delegate any of his or its
rights or obligations under this Agreement without the prior written consent of
the other party. Provided however, the provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.

 

5.2       Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties. The parties hereto have entered into a
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement with the same Effective Date as this Agreement which may be amended by
the parties from time to time without regard to this Agreement. The Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement,
contains provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

5.3       Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

 

4

 



 

 

5.4       Prior Agreements. This Agreement supercedes all prior written and
verbal agreements with the Company and/or its Board and shall govern all future
employment obligations.

 

5.5       Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.6       Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Delaware, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in Delaware for all purposes.

 

5.7       Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

 

5.8       Further Assurances. The parties will execute such further instruments
and take such further actions as may be reasonably necessary to carry out the
intent of this Agreement.

 

5.9       Notices. Any notice expressly provided for under this Agreement shall
be in writing, shall be given either by hand delivery, by courier, or by mail
and shall be deemed sufficiently given when actually received by the party to be
notified, or, if delivered by courier, when delivered to the party’s address as
set forth below, or when mailed, if mailed by certified or registered mail,
postage prepaid, addressed to the party’s address as set forth below. Either
party may, by notice to the other party, given in the manner provided for
herein, change their address for receiving such notices.

•

If to the Company, to the Chairman of the Board of Directors in person or to its
corporate headquarters at the time notice is given, “Attention: Chairman of the
Board of Directors”.

•

If to the Employee, to him in person or to his home address as listed in Company
records at the time notice is given.

             5.10     No Waiver. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver of that
provision, nor prevent that party thereafter from enforcing that provision of
any other provision of this Agreement.

 

5.11     Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for their own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise prohibited by
applicable law or a court of competent jurisdiction.

 

5.12     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

 

5

 



 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

 

Patient Infosystems, Inc

.

EMPLOYEE:

 

 

By: /s/Kent A. Tapper

/s/Chris Paterson

 

Name: Kent A. Tapper

Chris Paterson

 

 

Title:

SVP

 

 

 

254538 v4/RE

 

 

6

 

 

 